DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 10-18, 20, 22, and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yavuz et al. (US 11,159,436 B2; hereafter Yavuz).

With respect to claim 1, Yavuz discloses a method for wireless communications by a user equipment (UE) (UE, 10, UE 16 of FIG. 2), comprising:
receiving, from a base station (eNB, 11, 15 of FIG. 2), a data transmission that comprises an application packet (RTP media flow in FIG. 2; VoLTE client, column 7, lines 19-30; column 6, lines 63-68); and 
transmitting a feedback message (300, 302 of FIG. 3B; column 10, lines 60-67; column 11, lines 1-11) for the data transmission that comprises 
an indicator of a remaining delay budget that is determined based at least in part on a processing time utilized (300, 302 of FIG. 3B; column 10, lines 60-67; column 11, lines 1-11) for processing the application packet (RTP media flow in FIG. 2; VoLTE client, column 7, lines 19-30; column 6, lines 63-68). 

With respect to claim 2, Yavuz further discloses comprising: receiving a grant that allocates an earlier transmission time interval within a packet delay budget time interval for a second data transmission to the UE (UE, 10, UE 16 of FIG. 2) based at least in part on the indicator of the remaining delay budget (column 11, lines 10-67, see the adjusting and optimization). 


With respect to claim 4, Yavuz further discloses 4. The method of claim 1, further comprising: receiving a grant that allocates a later transmission time interval within a  packet delay budget time interval for a second data transmission to the UE (UE, 10, UE 16 of FIG. 2) based at least in part on the indicator of the remaining delay budget (column 11, lines 10-67, see the adjusting and optimization). 


With respect to claim 6, Yavuz further discloses 6. The method of claim 1, further comprising: receiving first control signaling that indicates a first semi-persistent scheduling pattern that allocates a first transmission time interval within a first packet delay budget time interval for the data transmission to the UE (UE, 10, UE 16 of FIG. 2), wherein the data transmission is received within the first transmission time interval in accordance with the first semi-persistent scheduling pattern (column 11, lines 10-67, see the adjusting and optimization).  




With respect to claim 10, Yavuz further discloses 10. The method of claim 1, wherein transmitting the feedback message for the data transmission that comprises the indicator comprises: transmitting the feedback message for the data transmission that comprises the indicator that is a function of a remaining delay budget determined for a plurality of packet delay budget windows (fixed framing, vendor specific UI proc delay, transport delay and QCI1 delay budget in FIG. 1; column 12, lines 35-65). 

With respect to claim 11, Yavuz further discloses 11. The method of claim 10, wherein the function of the remaining delay budget is a maximum remaining delay budget determined for the plurality of packet delay budget windows (fixed framing, vendor specific UI proc delay, transport delay and QCI1 delay budget in FIG. 1; column 12, lines 35-65).


With respect to claim 12, Yavuz further discloses 12. The method of claim 10, wherein the function of the remaining delay budget is an average remaining delay budget determined for the plurality of packet delay budget windows (fixed framing, vendor specific UI proc delay, transport delay and QCI1 delay budget in FIG. 1; column 12, lines 35-65). 

With respect to claim 13, Yavuz further discloses 13. The method of claim 10, wherein the function of the remaining delay 2 budget indicates a first set of one or more remaining delay budgets for the plurality of packet delay budget windows that are each longer than a second set of one or more remaining delay budgets for the plurality of packet delay budget windows (fixed framing, vendor specific UI proc delay, transport delay and QCI1 delay budget in FIG. 1; column 12, lines 35-65). 

With respect to claim 14, Yavuz further discloses 14. The method of claim 1, further comprising: quantizing the remaining delay budget to determine a number of transmission time intervals, wherein the indicator indicates the number of transmission time intervals (fixed framing, vendor specific UI proc delay, transport delay and QCI1 delay budget in FIG. 1; column 12, lines 35-65). 

With respect to claim 15, Yavuz further discloses comprising: quantizing the remaining delay budget to determine a quantized time value,  wherein the indicator indicates the quantized time value (column 8, lines 40-65). 

With respect to claim 16, Yavuz further discloses wherein the application packet comprises extended reality data (column 15, lines 48-50, see the RTP). 

With respect to claim 17, Yavuz discloses a method for wireless communications by a base station (eNB, 11, 15 of FIG. 2), comprising: 
transmitting, to a user equipment (UE) (UE, 10, UE 16 of FIG. 2), a data transmission that comprises an application packet (RTP media flow in FIG. 2; VoLTE client, column 7, lines 19-30; column 6, lines 63-68); and 
receiving a feedback message (400, 402 of FIG. 4; column 10, lines 60-67; column 11, lines 1-11) for the data transmission that comprises an indicator of a remaining delay budget that is determined based at least in part on a processing time (400, 402 of FIG. 4; column 10, lines 60-67; column 11, lines 1-11) utilized for processing the application packet (RTP media flow in FIG. 2; VoLTE client, column 7, lines 19-30; column 6, lines 63-68).   

With respect to claim 18, Yavuz further discloses comprising: transmitting a grant that allocates an earlier transmission time interval within a packet delay budget time interval for a second data transmission to the UE based at least in part on the indicator of the remaining delay budget (column 11, lines 10-67, see the adjusting and optimization).  

With respect to claim 20, Yavuz further discloses comprising: transmitting a grant that allocates a later transmission time interval within a packet delay budget time interval for a second data transmission to the UE based at least in  part on the indicator of the remaining delay budget (column 11, lines 10-67, see the adjusting and optimization). 

 

With respect to claim 22, Yavuz further discloses 22. The method of claim 17, further comprising: transmitting first control signaling that indicates a first semi-persistent scheduling pattern that allocates a first transmission time interval within a first packet delay budget time interval for the data transmission to the UE, wherein the data transmission is transmitted within the first transmission time interval in accordance with the first semi- persistent scheduling pattern (column 11, lines 10-67, see the adjusting and optimization). 

With respect to claim 26, Yavuz further discloses wherein receiving the feedback message for the data transmission that comprises the indicator comprises: receiving the feedback message for the data transmission that comprises the indicator that is a function of a remaining delay budget determined for a plurality of packet delay budget windows (fixed framing, vendor specific UI proc delay, transport delay and QCI1 delay budget in FIG. 1; column 12, lines 35-65).

With respect to claim 27, Yavuz further discloses comprising: quantizing the remaining delay budget to determine a number of transmission time intervals, wherein the indicator indicates the number of transmission time intervals (column 8, lines 40-65).

With respect to claim 28, Yavuz further discloses comprising: quantizing the remaining delay budget to determine a quantized time value,  wherein the indicator indicates the quantized time value (column 8, lines 40-65).

With respect to claim 29, Yavuz discloses an apparatus for wireless communications by a user equipment (UE) (UE, 10, UE 16 of FIG. 2),
 comprising:
 a processor,  memory coupled with the processor; and  instructions stored in the memory and executable by the processor (column 13, lines 19-65) to cause the
 apparatus to:
 receive, from a base station, a data transmission that comprises an application packet (RTP media flow in FIG. 2; VoLTE client, column 7, lines 19-30; column 6, lines 63-68); and
 transmit a feedback message (300, 302 of FIG. 3B; column 10, lines 60-67; column 11, lines 1-11) for the data transmission that comprises an indicator of a remaining delay budget that is determined based at least in part on a  processing time (300, 302 of FIG. 3B; column 10, lines 60-67; column 11, lines 1-11) utilized for processing the application packet (RTP media flow in FIG. 2; VoLTE client, column 7, lines 19-30; column 6, lines 63-68).

With respect to claim 30, Yavuz discloses an apparatus for wireless communications by a base station (eNB, 11, 15 of FIG. 2),
comprising:
a processor, memory coupled with the processor; and  instructions stored in the memory and executable by the processor (column 13, lines 19-65) to cause the  apparatus to:  
transmit, to a user equipment (UE) (UE, 10, UE 16 of FIG. 2), a data transmission that comprises  an application packet (RTP media flow in FIG. 2; VoLTE client, column 7, lines 19-30; column 6, lines 63-68); and  
receive a feedback message (400, 402 of FIG. 4; column 10, lines 60-67; column 11, lines 1-11) for the data transmission that comprises an indicator of a remaining delay budget that is determined based at least in part on a processing time utilized (400, 402 of FIG. 4; column 10, lines 60-67; column 11, lines 1-11) for processing the application packet (RTP media flow in FIG. 2; VoLTE client, column 7, lines 19-30; column 6, lines 63-68).

Allowable Subject Matter
Claims 3, 5, 7-9, 19, 21, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        September 24, 2022